COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00093-CR


ROBERT TYRONE TAYLOR A/K/A                                         APPELLANT
ROBERT T. TAYLOR

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Robert Tyrone Taylor a/k/a Robert T. Taylor appeals his

conviction and sixteen-year sentence for theft. We affirm.

      A Hood County grand jury indicted appellant for theft of a computer valued

at less than $1,500; the indictment alleged that appellant had been convicted of




      1
       See Tex. R. App. P. 47.4.
two other thefts and had also been convicted of two felony drug-related

offenses.2 Appellant retained counsel.

      At trial, in front of the jury, appellant pled guilty, and he also pled true to the

indictment’s enhancement paragraphs.           Through an opening statement and

during testimony, appellant admitted that he had committed theft by trying to

steal a computer from Wal-Mart, but he asked for a low punishment. 3 The State

presented evidence of appellant’s extensive criminal history that had spanned

the course of approximately twenty years. Appellant’s fiancée, whom appellant

had once assaulted, recognized that appellant had made bad decisions, but she

asked for a low punishment, stating that appellant is a ―good person‖ who would

not likely break the law again. Appellant’s cousin also testified on appellant’s


      2
        Theft of property valued at $500 or more but less than $1,500 is typically a
Class A misdemeanor. See Tex. Penal Code Ann. § 31.03(e)(3) (West Supp.
2011). But theft is a state jail felony when the value of the property is less than
$1,500 and the defendant has been previously convicted two or more times of
any grade of theft. Id. § 31.03(e)(4)(D). And at the time of appellant’s offense,
section 12.42(a)(2) of the penal code provided, ―If it is shown on the trial of a
state jail felony . . . that the defendant has previously been finally convicted of
two felonies, . . . on conviction the defendant shall be punished for a second-
degree felony.‖ Act of May 29, 1995, 74th Leg., R.S., ch. 318, § 1, 1995 Tex.
Gen. Laws 2734, 2735, amended by Act of May 25, 2011, 82nd Leg., R.S., ch.
834, § 2, 2011 Tex. Sess. Law Serv. 2104, 2104 (West); see Campbell v. State,
49 S.W.3d 874, 875 (Tex. Crim. App. 2001). The punishment for a second-
degree felony is two to twenty years’ confinement. Tex. Penal Code Ann.
§ 12.33(a) (West 2011).
      3
       Other witnesses explained the facts of appellant’s offense. Before trial,
appellant had also admitted his crime to a Granbury detective. According to the
detective, appellant said that he had intended to trade the computer for
methamphetamine.


                                           2
behalf.     After the evidence concluded and the parties presented closing

arguments, the jury formally convicted appellant and assessed his punishment at

sixteen years’ confinement. The trial court sentenced appellant accordingly, and

appellant brought this appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (analyzing the effect

of Anders). We gave appellant an opportunity to file a pro se brief, and he has

done so.4

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record.

      4
         Appellant’s pro se brief raises an ineffective assistance claim concerning
his trial counsel’s decision to not seek a mistrial after the trial court sustained an
objection to the prosecutor’s closing argument concerning parole and instructed
the jury to disregard the argument. We conclude that under this record,
appellant’s asserted error does not present an arguable ground for relief. See
Gish v. State, No. 02-09-00034-CR, 2011 WL 167076, at *3–6 (Tex. App.—Fort
Worth Jan. 13, 2011, no pet.) (mem. op., not designated for publication)
(overruling an appellant’s ineffective assistance of counsel claim because the
appellant could not show a reasonable likelihood that his counsel’s failure to
object to the prosecutor’s statements about parole affected his punishment).


                                          3
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro

se brief. We agree with counsel that the appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and McCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 8, 2011




                                         4